373 Pa. 307 (1953)
Dipple
v.
Pittsburgh, Appellant.
Supreme Court of Pennsylvania.
Argued March 26, 1953.
April 13, 1953.
Before STERN, C.J., STEARNE, JONES, CHIDSEY, MUSMANNO and ARNOLD, JJ.
J. Howard Devlin, Assistant City Solicitor, with him Anne X. Alpern, City Solicitor, and J. Frank McKenna, Assistant City Solicitor, for appellant.
Allen H. Berkman, for appellee.
OPINION PER CURIAM, April 13, 1953:
The appeal in this case was not taken within three calendar months, as prescribed by statute, after the *308 order of the court below was entered. Therefore, lacking jurisdiction, we are obliged to quash the appeal of our own motion, which we do the less reluctantly because of the satisfactory disposition by Judge MARSHALL, speaking for the court en banc, of the questions submitted to the court in the case stated.
Appeal quashed.